ORDER
The Director of the Office of Lawyers Professional Responsibility and respondent Dianne E. Rustad have entered into a stipulation providing for the transfer of respondent to disability inactive status under Rule 28, Rules on Lawyers Professional Responsibility (RLPR). The parties agree that the pending disciplinary proceedings should be stayed until respondent seeks reinstatement from disability inactive status under Rule 28(d), RLPR.
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED THAT:
(1) Respondent Dianne E. Rustad is immediately transferred to disability inactive status.
(2) During the disability inactive status respondent shall not render legal advice or discuss legal matters with clients.
(3) All disciplinary investigations shall be stayed until such time as respondent petitions for reinstatement to active status and disciplinary action, if any, shall be a condition of reinstatement.
(4) Respondent shall comply with the requirements of Rule 26, RLPR, for closing down her legal practice.
(5) With respect to any reinstatement petition that respondent may file, the provisions of Rules 18 and 28(d), RLPR, shall apply.
BY THE COURT
Paul H. Anderson Paul H. Anderson Associate Justice